Citation Nr: 1201774	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant's spouse had qualifying service (and was a Veteran) for the purpose of establishing entitlement to VA death benefits.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant alleges that her deceased husband had recognized World War II service with the United States Armed Forces, Far East (USAFFE).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  This case was previously before the Board in April 2010 when the Board reopened the claim and remanded it for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

In April 2010, the Board remanded the appellant's claim for another National Personnel Records Center (NPRC) records search to ascertain whether her spouse had any recognized active military service.  

The RO sought another certification of the appellant's spouse's military service in October 2010 (with response received from the NPRC in November 2010).  

In December 2010 correspondence, the appellant indicated that the certification of her spouse's military service was, inter alia, conducted under the incorrect date of his birth.  Review of the recertification of the appellant's spouse's military service found that it lists the date of birth as August 1, 1919.  The appellant states that the date of birth listed should have been August 2, 1919.  The Board is well aware that this matter has been advanced on the Board's docket; however, given the appellant's correspondence expressly challenging the service certification as inadequate because it is based on an incorrect birth date (and evidence in the claims file indicating that the appellant's spouse's birth date was indeed August 2, 1919), and because the Board is unable to simply dismiss this allegation as being of no significance, and to afford the appellant every consideration, another verification of the appellant's spouse's alleged service is necessary.  See Capellan v. Peake, 539 F.3d 1373, 1381 (Fed. Cir. 2008) (VA's obligation includes assisting the claimant in developing her claim by making as many requests as are necessary to obtain relevant records from a Federal department or agency).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should arrange for another service department recertification to ascertain whether the appellant's spouse had any recognized active military service.  Specifically, the RO should seek verification of service using the information from the Certification of the Office of the Adjutant General received in August 2008, i.e., the unit designation ("'D'" Co. 13 Inf. 11th Div."), as well as the information from the Affidavit for Philippine Army Personnel, i.e., the unit designation and commanding officer names, and conduct the verification with the appellant's spouse's date of birth as August 2, 1919.  

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

